EXAMINER'S AMENDMENT
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the amendments received after a Non-Final Rejection on 31 January 2022 and the Examiner-Initiated Interview conducted on 24 February 2022. Claims 1-3, 5-17 and 19-20 are currently pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 24 February 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
	In line 14, the phrase “inserting the first fastener” now reads:
--inserting a first fastener--
	In line 15, the phrase “of a first fastener” now reads:
--of the first fastener--

Claim 3 has been canceled without prejudice.

Claim 7 has been amended as follows:
	The entirety of claim 7 now reads:

positioning a surgical cage between two vertebrae, wherein the surgical cage includes: a body that may be secured to a vertebra with a surgical screw;
a first structure within the body for increasing an angle at which a first surgical screw may be screwed into a vertebra that is adjacent to a top the body; and 
a second structure within the body for increasing an angle at which a second surgical screw may be screwed into a vertebra that is adjacent to a bottom the body,
wherein the first structure has a length that allows the first structure to be horizontally movable back and forth along its axis of rotation and the second structure has a length that allows the second structure to be horizontally movable back and forth along its axis of rotation.--

Claim 9 has been canceled without prejudice.

Claim 14 has been amended as follows:
	In line 6, the phrase “the second cylinder” now reads:
--a second cylinder--

Claim 17 has been canceled without prejudice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775